Case 2:16-cv-03335-KSH-CLW Document 82 Filed 05/17/21 Page 1 of 3 PageID: 2151




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


  JESSICA FERGUS, Individually and On
  Behalf of All Others Similarly Situated,               Civil Action No.: 2:16-cv-3335 (KSH) (CLW)

                        Plaintiff,
                                                     SUPPLEMENTAL PRETRIAL SCHEDULING
                 v.                                      ORDER AMENDING ORDER OF
                                                          OCTOBER 8, 2020 (ECF No. 69)
  IMMUNOMEDICS, INC., CYNTHIA L.
  SULLIVAN, PETER P. PFREUNDSCHUH,
  and DAVID GOLDENBERG,

                        Defendants.


         THIS MATTER having come before the Court by way of its March 26, 2021 text order
 (ECF No. 75) directing the parties to file a status report letter on or before May 14, 2021 if this
 case were not settled during mediation on May 4 and 5, 2021, and the parties being unable to reach
 a settlement during mediation.

        IT IS on this 17th day of May, 2021.

       ORDERED that this matter will proceed as follows, thereby amending the Pretrial
 Scheduling Order entered on October 8, 2020 (ECF No. 69):

 1.     Resolution of Discovery Disputes. The parties shall submit a joint discovery dispute letter
        by June 1, 2021.

 2.     Fact Discovery. Unless otherwise ordered by the Court, all document production must be
        completed by August 26, 2021, and all fact witness depositions must be completed by
        November 24, 2021. No discovery is to be issued beyond that date, except upon application
        and for good cause shown.

 3.     Motions to Add New Parties. The Parties do not anticipate adding new parties without
        cause.

 4.     Motions to Amend Pleadings. Any motion to amend pleadings must be electronically
        filed no later than the close of document discovery, except for good cause shown. Any
        motion to amend the pleadings to conform to the evidence must be filed by December 31,
        2021.
Case 2:16-cv-03335-KSH-CLW Document 82 Filed 05/17/21 Page 2 of 3 PageID: 2152




 5.    Rule 26 Disclosures. The parties shall update their previously-exchanged disclosures
       pursuant to Rule 26 no later than July 21, 2021.

 6.    Interrogatories. The parties may not serve additional interrogatories except for good cause.

 7.    Document Requests. The parties may not serve any additional requests for production of
       documents except for good cause.

 8.    Depositions. The number of depositions to be taken by each side shall not exceed 10,
       unless otherwise agreed or for good cause shown.

 9.    Class Certification. Plaintiff shall file his motion for class certification no later than
       TBD.

 10.   Electronic Discovery. The Parties are currently not in agreement on electronic discovery.
       The substance of those disputes will be discussed in the joint discovery dispute letter to be
       filed by June 1, 2021. See Resolution of Discovery Disputes (section 1) above.

 11.   Discovery Disputes. The Parties presently anticipate filing a joint letter on all currently
       known discovery disputes by June 1, 2021.

 12.   Motion Practice. The parties shall file dispositive motions (including motions for
       summary judgment (if any)) by TBD.

 13.   Expert Reports. All affirmative expert reports relating to merits of the case shall be served
       by December 17, 2021. All responsive expert reports shall be served by January 17, 2022.
       Depositions of all experts are to be completed by February 14, 2022. The foregoing
       deadlines do not apply to expert reports that may be relied upon by the parties in connection
       with any motion for class certification. See Class Certification (section 9) above.

 14.   Form and Content of Expert Reports. All expert reports must comport with the form
       and content requirements set forth in Rule 26(a)(2)(B). No expert shall testify at trial as to
       any opinions or base those opinions on facts not substantially disclosed in the expert’s
       report.

 15.   Final Pretrial Conference. TBD

 16.   Extensions and Adjournments. Please refer to the Court’s Civil Case Management
       Order.




                                                 2
Case 2:16-cv-03335-KSH-CLW Document 82 Filed 05/17/21 Page 3 of 3 PageID: 2153




 17.   Protective Orders. A confidentiality order was entered on September 30, 2020 (ECF No.
       67).

 18.   Local Rules. The parties are directed to the Local Civil Rules for any other matter not
       addressed by this Order or the Court’s Civil Case Management Order.

 19.   FAILURE TO COMPLY WITH THE TERMS OF THIS ORDER OR ANY OTHER
       ORDERS WILL RESULT IN SANCTIONS.




                                            s/Cathy L. Waldor
                                            CATHY L. WALDOR
                                            United States Magistrate Judge




                                              3
